Citation Nr: 0617460	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-27 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating, in excess of 30 percent, 
for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to December 
1972.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted service connection 
for coronary artery disease and assigned a 10 percent rating, 
effective January 17, 2002.  Subsequently, the RO in a May 
2005 rating decision assigned a 30 percent rating for 
coronary artery disease, effective January 17, 2002.  

The veteran, in his September 2005 letter to the Board of 
Veterans' Appeals (Board), stated his service-connected 
diabetes and coronary artery disease had resulted in his 
developing ongoing depression and anxiety.  Previously, the 
VA Fee Basis examiner in September 2002 noted the veteran had 
been left with some post coronary angioplasty depression.  
The Board construes these statements as an inferred claim for 
service connection for anxiety and depression.  As the issue 
of service connection for anxiety and depression has not been 
developed or certified for appellate review it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  A diagnosis of a myocardial infarction has not been 
documented by laboratory tests.  

2.  There is no diagnosis of any episode of congestive heart 
failure or findings of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray in the claims 
folder.  

3.  Stress testing demonstrates the veteran did have 
limitation with exertion; however, no limitation or evidence 
or ischemia was shown up to 7 METS (metabolic equivalent).  

5.  Echocardiogram revealed a left ejection fraction in the 
range of 55 percent.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess or 30 
percent for coronary artery disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for service connection for 
coronary artery disease in January 2002.  The RO sent him a 
letter in July 2002 which addressed VA's duty to assist in 
developing his claim and explained what evidence was 
necessary to support his claim for service connection.  The 
letter did not include notification of the type of evidence 
necessary to establish a disability rating or effective date 
for any increase.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

A statement of the case was issued to the veteran in June 
2004 which included the criteria for rating disability due to 
coronary artery disease.  The veteran in his September 2005 
letter to the Board clearly indicated he understood the 
evidence necessary to support his claim for a higher initial 
rating for coronary artery disease.  In Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005)(per curiam), the Court 
held that to the extent that any notice may have been 
inadequate with regard to timing, the appellant's actual 
knowledge of what was needed to substantiate his claim, prior 
to adjudication by the Board provided a meaningful 
opportunity to participate in the adjudication process.  
Consequently, because the appellant had actual knowledge of 
what was required any notice error was nonprejudicial.  

The RO obtained all the records of treatment for coronary 
artery disease identified by the veteran.  In addition, the 
veteran was afforded two VA fee basis evaluations to 
determine the severity of his coronary artery disease.  In 
June 2005, the veteran stated he had no further evidence to 
submit.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The criteria for rating disability due to coronary artery 
disease (CAD) are set out in 38 C.F.R. § 4.104, Diagnostic 
Code 7005, which provides as follows:

700
5
Arteriosclerotic heart disease (Coronary artery 
disease):
Ratin
g

With documented coronary artery disease resulting in:

Chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction 
of less than 30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10
Note: If nonservice-connected arteriosclerotic heart disease 
is superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, request a medical opinion as 
to which condition is causing the current signs and symptoms.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  The rating criteria set out 
above includes both objective and subjective factors.  It is 
only necessary to demonstrate one, not all of the factors.  
As thet United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") pointed out in Otero-Castro v. 
Principi, 16 Vet. App. 375 (2002) the use of the connective 
"or" indicates that each of the factors is sufficient to 
indicate a higher level of disability.  For that reason, the 
Board looked for each for the listed criteria: evidence of 
congestive heart failure, demonstrated MET load of less than 
5, or ejection fraction of 50 percent or less to support a 
higher rating than 30 percent for CAD.  

The VA fee basis examination in September 2002 indicates 
there was no evidence of congestive heart failure or 
cardiomegaly.  On stress testing the veteran went 6 minutes 
for 7 METS.  Chest X-rays revealed the heart was normal.  A 
second VA fee basis examination in April 2005 again found the 
veteran achieved 7 Mets.  His chest X-rays were normal.  Both 
examiners noted the veteran required continuous medication.  
Those findings do not support a rating in excess of 30 
percent for CAD.  

A review of the claims folder has found no diagnosis of 
congestive heart failure.  The X-rays, echocardiograms and 
other testing in the claims folder do not demonstrate any 
evidence of cardiac hypertrophy or dilatation.  Even the 
chest X-rays taken in December 2001 noted the cardiac 
silhouette was normal.  The only reference to diagnosis of 
congestive heart failure appears in the histories given by 
the veteran.  In September 2002, the veteran told the VA 
examiner congestive heart failure had been diagnosed.  
Emergency room records dated in December 2001 also noted a 
past history of heart failure, but no diagnosis.  Unenchanced 
reports of history transcribed by a medical examiner do not 
constitute competent medical evidence.  LeShore v. Brown, 
8 Vet.App. 406 (1995).  

The December 2001 echocardiogram revealed a left ventricular 
ejection fraction of in the range of 55 percent.  There is no 
evidence demonstrating an ejection fraction of 50 percent or 
less as required for a higher 60 percent evaluation for CAD.  

In his May 2003 notice of disagreement, the veteran contended 
he had more than one episode of acute congestive heart 
failure in the past year.  The veteran never identified who 
diagnosed an episode of congestive heart failure.  In July 
2003, the veteran stated he was receiving ongoing care at 
Heart Coastal Cardiology.  The RO received the records from 
Coast Cardiology in May 2004.  They included only duplicates 
of evidence already received and no evidence of episodes of 
congestive heart failure.  

The veteran has also asserted in the alternative that he had 
two heart attacks.  In essence the veteran is asserting his 
coronary artery disease should be rated not under the 
criteria for rating arteriorsclerotic heart disease found at 
38 C.F.R. § 4.104, Diagnostic Code 7005, but for disability 
due to a myocardial infarction or heart attack outlined at 
38 C.F.R. § 4.104, Diagnostic Code 7006.  In September 2005, 
the veteran wrote the Board that there was a 
misinterpretation of his medical records.  He contended he 
had his first heart attack in November 2001 and a second 
attack in December of that same year.  He described having 
his first attack at home which included shortness of breath, 
generalized disorientation and numbness of his arms.  He 
asserts that a review of the testing done when he went to the 
emergency room clearly state he had a heart attack.  

After reviewing the evidence, the Board has concluded the 
veteran believes his episodes of angina and ischemia in 
November and December 2001 were "heart attacks."  The 
rating criteria at 38 C.F.R. § 4.104, Diagnostic Code 7006 
provide that there must be documentation of laboratory tests 
confirming a myocardial infarction.  There is no such 
evidence in this case.  It is true that when the veteran 
originally went to the emergency room in December 2001, the 
initial diagnosis was acute anterior myocardial infarction.  
A review of the veteran's records from the Twin Cities 
Community Hospital from December 2001 clearly shows that the 
initial admitting diagnosis was changed to severe 
unstable/preinfarction angina pectoris on discharge in 
January 2002.  Also, cardiac enzymes did not become abnormal.  
When the veteran was transferred to French Hospital Medical 
Center in January 2002 to have an angioplasty performed, 
after angiography showed severe single vessel coronary artery 
disease, the diagnosis was again severe 
unstable/preinfarction angina pectoris.  

It may be helpful to the veteran to look at the definitions 
of the terms "infarct" and "myocardial infarction."  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Miller v. Derwinski 3 Vet. 
App. 90 (1992) noted that DORLAND'S MEDICAL DICTIONARY 833 
(27th ed. 1988) defined an "infarct" as an area of 
coagulation necrosis in a tissue due to local ischemia 
resulting from obstruction of circulation in the area.  An 
acute myocardial infarction is an "area of coagulation 
necrosis" that occurs "during the period when circulation 
to a region of the heart is obstructed".  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLANDS) 837 (28th 
ed.1994).)  In Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005) the Court further noted that serum glutamic-
oxaloacetic transaminase (SGO) was frequently elevated in a 
variety of disorders causing tissue damage (e.g., myocardial 
infarction).  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 148, 
1514 (28th ed.1994) (defining SGOT with reference to 
"aspartate transaminase", id. at 148).  

The December 2001 and January 2002 records from emergency 
admission to Twin Cities Hospital and later transfer to 
French Hospital Medical Center clearly indicate the veteran 
had episodes of chest pain in November and December 2001 
which did not result in tissue damage to his heart muscle or 
what is known as a myocardial infarction.  The veteran had 
preinfarction angina pectoris.  That is consistent with the 
records from the veteran's private physician in March 2002 
which noted the veteran had a recent cardiac event and had a 
stent placement after cardiac ischemia was diagnosed.  

The preponderance of the evidence is against the claim for a 
higher initial rating than 30 percent for CAD.  There is no 
basis for the assignment of a staged rating.  




ORDER

A higher initial rating, in excess of 30 percent, for CAD is 
denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


